Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilensky (Pub. No. 2012/0002903).

Regarding claim 1, Wilensky discloses a non-transitory computer-readable medium storing instructions thereon (See par. 171) that, when executed by at least one processor (Processor 302 in Fig. 20), cause a computing device to: 
select a multi-directional image editing mode from a plurality of multi-directional image editing modes, the multi-directional image editing mode comprising at least one of a color mode, a light mode, or a color curve mode (Pars. 121 and 166. In particular, Fig. 10 illustrates a first multi-directional image editing mode, while Fig. 16 illustrates a second multi-directional image editing mode. The first multi-directional image editing mode comprises a light mode in which brightness and contrast can be adjusted); 
determine a first image parameter and a second image parameter to modify from a plurality of image parameters based on the selected multi-directional image editing mode (Pars. 63-65); 
receive a multi-directional touch input comprising a first movement in a first direction and a second movement in a second direction via a user interface of the computing device portraying a digital image (Par. 78: “FIG. 5 is a user interface diagram, according to an exemplary embodiment of the present invention, displaying a user interface 120 within which is displayed a source image 122 on which a two-dimensional axis 124 has been superimposed or overlaid. As will be noted, the center point 126 of the axis 124 is shown to be located at a first user-identified location. Each of the axes of the two-dimensional axis is furthermore shown to correspond to a respective parameter. The parameters of the first and second axes may each be parameters for a common image modification function, or may each be associated with separate and distinct image modification functions”, and par. 121: “Referring now to the FIG. 10, screenshots 160 show an exemplary interface that facilitates the input of a two-dimensional parameter value (or two one-dimensional parameter values). Briefly, a user may point to a highlight region and drag his/her finger to the upper left, thus darkening the highlights while at the same time brightening them through a clipping contrast adjustment. More specifically, in a two-dimensional adjustment, a Shadow/Highlight correction parameter value may be specified by user input along the horizontal axis and a Clipping Contrast parameter value may be specified by user input along the vertical axis”); 
determine a first modification of the first image parameter based on the first movement in the first direction, and a second modification of the second parameter based on the second movement in the second direction (Pars. 80-81); and 
generate an enhanced digital image by making the first modification to the first image parameter and the second modification to the second parameter (Par. 82: “At block 114, one or more parameter values are then communicated from the interface component 14 to the tool configurator 22 which proceeds to store these values as adjustment parameter data 38 within the application data 28. As described above with reference to FIG. 3, the adjustment parameter data 38 then provides input to the image adjustment component 24 to configure an image modification function supported by the component 24”).

Regarding claim 4, Wilensky discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to select the multi-directional image editing mode from the plurality of multi-directional image editing modes wherein the plurality of multi-directional image editing modes comprise the color mode, the light mode, and the color curve mode (See pars. 121, 128-131 and 166).

Regarding claim 5, Wilensky discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to select the multi-directional image editing mode based on user selection of the multi-directional image editing mode from the plurality of multi-directional image editing modes via the user interface (In Wilensky, a multi-directional image editing mode is selected based on analyzing characteristics of pixels in the neighborhood of the user-identified location, as disclosed in pars. 50-51).

Regarding claim 8, Wilensky discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine the first modification of the first image parameter based on the first movement in the first direction by associating the first image parameter with a horizontal direction; and determine the second modification of the second parameter based on the second movement in the second direction by associating the second image parameter with a vertical direction (Par. 121: “Referring now to the FIG. 10, screenshots 160 show an exemplary interface that facilitates the input of a two-dimensional parameter value (or two one-dimensional parameter values). Briefly, a user may point to a highlight region and drag his/her finger to the upper left, thus darkening the highlights while at the same time brightening them through a clipping contrast adjustment. More specifically, in a two-dimensional adjustment, a Shadow/Highlight correction parameter value may be specified by user input along the horizontal axis and a Clipping Contrast parameter value may be specified by user input along the vertical axis”).

Claim 15 recites similar limitations as claim 1, but is directed to a computer-implemented method. Since Wilensky also discloses such a method (See claims 1-9, for example), claim 15 could be rejected under the same rationale set forth in the rejection of claim 1.

Regarding claim 16, Wilensky discloses the computer-implemented method of claim 15, further comprising: 
receiving, based on user interaction with the user interface of the client device, a selection of an additional multi-directional image editing mode from the plurality of multi-directional image editing modes; and determining a third image parameter and a fourth image parameter to modify from the plurality of image parameters based on the additional multi-directional image editing mode (As illustrated in Fig. 10, a first multi-directional image editing mode comprises a brightness parameter and a contrast parameter. As illustrated in Fig. 16, a second multi-directional image editing mode comprises a saturation parameter and a fuzziness parameter).

Regarding claim 19, Wilensky discloses the computer-implemented method of claim 15, wherein the plurality of multi-directional image editing modes further comprise a color curve mode, and, in response to receiving the selection, determining the first image parameter and the second image parameter from the color curve mode (See pars. 128-131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 7, 9-14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky, in view of Ubillos et al. (Pub. No. 2013/0235069).

Regarding claim 2, Wilensky discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide for display, via the user interface of the computing device, the digital image (Fig. 10 shows an example digital image).
Wilensky does not disclose displaying a transparent sensor indicating a selected multi-directional image editing mode.
In the same field of endeavor, Ubillos teaches an image-editing user interface (UI) configured to display a UI control indicating a selected image editing mode (UI control 3755 in Fig. 37 for custom white balance, and UI control 3925 in Fig. 39 for custom skin balance). As further disclosed in par. 327, the image portions beneath these UI controls are still visible. This implies that these UI controls are transparent. These UI controls could therefore be interpreted as transparent sensors.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ubillos into Wilensky by displaying a transparent sensor indicating the selected multi-directional image editing mode. The motivation would have been to let a user know which portion of an image is being analyzed for the editing process.

Regarding claim 3, Wilensky in view of Ubillos teaches the non-transitory computer-readable medium of claim 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
identify pixel features of the digital image at a location of the digital image overlapping the transparent sensor (Ubillos, par. 324: “Once the custom skin balance UI control 3925 appears on the image, the application performs a skin balance operation by adjusting color values of the image 3955. Specifically, the application samples one or more of the color values of a set of pixels that corresponds to or is near the location the location selected through the custom skin balance UI control 3925”); and 
determine the first image parameter and the second image parameter to modify from the plurality of image parameters based on the pixel features of the location of the digital image and the selected multi-directional image editing mode (Wilensky, par. 65).

Regarding claim 6, Wilensky discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
provide the enhanced digital image for display via the user interface (See Fig. 10 and associated description of Wilensky); 
.
In the same field of endeavor, Ubillos teaches an Undo button that, when clicked, causes an image editing application to remove the most recent edit to an image being processed (Ubillos, par. 381).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wilensky by including an Undo button in the user interface, as taught by Ubillos. The motivation would have been to allow the user to revert to the most recent state of an image in case the modification of the image is undesired.

Regarding claim 7, Wilensky in view of Ubillos teaches the non-transitory computer-readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to, .
Although Wilensky in view of Ubillos does not disclose the above limitation, the examiner would like to take the official notice of the fact that a Redo button that facilitates a transition from the display of an image prior to a modification to the display of the image after the modification is well-known in the art. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Wilensky to accompany the Undo button with a Redo button so that the user would be able to toggle back and forth between a previous state and a current state of an image being edited to help determine which state is more desired.

Claim 9 could be rejected as being obvious over Wilensky in view of Ubillos, using the same rationales set forth in the rejection of claims 1, 2 and 6 above. Note that Wilensky also discloses a system comprising a user interface, a computer-readable medium storing a digital image, and a processor (see Fig. 20, for example).

Claim 10 could be rejected using the same rationale set forth in the rejection of claim 7.

Regarding claim 11, Wilensky in view of Ubillos teaches the system of claim 9, wherein determining the one or more features of the pixels of the digital image at the location of the transparent sensor comprises determining at least one of a color, brightness, or saturation of the pixels of the digital image at the location of the transparent sensor (Ubillos, par. 324: “the application samples one or more of the color values of a set of pixels that corresponds to or is near the location the location selected through the custom skin balance UI control 3925. The application then devises an algorithm or mathematical equation (that takes a set of parameters as inputs) to transform the color values to a pre-defined ideal face color, and then applies the same algorithm or mathematical equation to all the pixels in the image 3955”).

Regarding claim 12, Wilensky in view of Ubillos teaches the system of claim 11, wherein selecting the plurality of image parameters to edit based on the one or more features of the pixels of the digital image at the location of the transparent sensor comprises selecting the plurality of image parameters to edit based on the at least one of the color, the brightness, or the saturation of the pixels of the digital image at the location of the transparent sensor (Wilensky, par. 65).

Regarding claim 13, Wilensky in view of Ubillos teaches the system of claim 9, wherein the at least one processor is further configured to cause the system to provide the transparent sensor for display with a visual indicator within the transparent sensor indicating the plurality of image parameters to edit (Wilensky, par. 77: “In a further embodiment, and as shown in block 108, the coordinate system may be represented by a two-dimensional axis in order to map locations within the user interface to parameter values for both first and second parameters of a selected image modification function. Regardless of whether a one or a two-dimensional axis is displayed or overlaid on an image of block 108, a reference point for the axis (e.g., the center or zero value of the axis) may be the first user-identified location of the source image, as identified at block 102”. The system of Wilensky as modified by Ubillos would display the transparent sensor at the origin of the coordinate system. The two labeled axes (see Fig. 10 of Wilensky) could be interpreted as visual indicators).

Regarding claim 14, Wilensky in view of Ubillos teaches the system of claim 9, wherein the at least one processor is further configured to cause the system to, without providing additional visual selectable control elements for display beyond the transparent sensor: 
receive, based on user interaction with the user interface, a selection of a multi-directional image editing mode from a plurality of multi-directional image editing modes; and select the plurality of image parameters to edit based on the one or more features of the pixels of the digital image at the location of the transparent sensor and the multi-directional image editing mode (In Wilensky, a multi-directional image editing mode and its associated parameters are automatically selected according to characteristics of the pixels in the neighborhood of the user-selected location. In Figs. 10, the two parameters are brightness and contrast. In Fig. 16, the two parameters are saturation and fuzziness. When modified by Ubillos, these neighborhood pixels are those encompassed by the transparent sensor).

Claim 17 recites similar limitations as claims 2 and 3 combined, and thus could be rejected under the same rationales set forth in the rejection of claims 2 and 3.

Claim 18 recites similar limitations as claims 11 and 12 combined, and thus could be rejected under the same rationales set forth in the rejection of claims 11 and 12.

Claim 20 recites similar limitations as claims 6 and 7 combined, and thus could be rejected under the same rationales set forth in the rejection of claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613